808 N.E.2d 1007 (2004)
209 Ill.2d 581
283 Ill.Dec. 719
In re M.T., a Minor (People State of Illinois, respondent,
v.
M.T., petitioner).
No. 98184.
Supreme Court of Illinois.
May 26, 2004.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. M.T., 346 Ill.App.3d 83, 281 Ill.Dec. 780, 804 N.E.2d 1075 (2004). The appellate court is instructed to consider *1008 respondent's due process and proportionate penalties challenges on their merits.